Citation Nr: 0825073	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  01-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for optic neuropathy of the left eye.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1972 and from January 1975 to July 2000.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered 
in June 2006.  This matter was originally on appeal from a 
February 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In June 2003, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision in June 2006, the Board denied the veteran's 
claim for rating higher than 30 percent for optic neuropathy 
of the left eye.  The veteran appealed the Board's decision 
to the Court.  In an Order dated in April 2008, the Court 
granted a Joint Motion for Remand of the parties, the VA 
Secretary and the veteran, and remanded the case to the Board 
for action consistent with the Motion.

The veteran contends that he is entitled to extraschedular 
consideration because his service connected optic neuropathy 
of the left eye renders him unable to work in the field in 
which he is trained, which is as a pilot.  See 38 C.F.R. § 
3.321(b)(1) (2003).  

The Board remanded the case in December 2003 noting that the 
facts in this case warrant referral to the Undersecretary for 
Benefits or to the Director, Compensation and Pension 
Service.  The RO was requested to refer this matter to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service (C&P), for the consideration of an 
extraschedular rating under 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).  The matter was referred to the Director, C&P, who 
noted that an extra-schedular evaluation based on visual 
efficiency was not considered as the veteran did not meet the 
requirements under the provisions of M21-1, Part VI, Ch. 
11.07(f) for visual field loss in both eyes.

In the Joint Motion for Remand, the parties noted that 
although discussing the application of the M21-1 provisions 
to the veteran's claim, the Director of C&P never considered 
whether the veteran was entitled to an extra-schedular rating 
under 38 C.F.R. § 3.321(b).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  Further development is, 
therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The matter should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, for the 
consideration of an extraschedular rating 
under 38 C.F.R. §§ 3.321(b)(1) (2007). 

2.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




